Citation Nr: 1431883	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-32 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a December 2011 substantive appeal, VA Form 9, pursuant to a November 2011 statement of the case, which addressed the issue of service connection for degenerative joint disease of the lumbar spine.  In the substantive appeal, the Veteran indicated his request to have a Board hearing by live Videoconference (Board Videoconference hearing).  In March 2014, the Veteran was notified of a Board Videoconference hearing scheduled for April 2014.  Following that notice, in a March 2014 submission, the Veteran declined the Board Videoconference hearing and clarified his preference to wait for a future visit by a member of the Board (now called a Veterans Law Judge) (i.e., a Travel Board hearing).  A Travel Board hearing has not been scheduled.  As such, the Board finds that a Travel Board hearing must be scheduled to address the appeal of service connection for degenerative joint disease of the lumbar spine, and the Veteran notified of the time and place of the hearing.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  
See 38 C.F.R. § 20.704(a) (2013).  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to address the issue of service connection for degenerative joint disease of the lumbar spine.  Send notice of the scheduled hearing to the Veteran and his representative in accordance with 38 C.F.R. § 20.704(b) (2013), a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



